     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 1 of 31
                                                                                                                             1

 1                                      UNITED STATES DISTRICT COURT

 2                            WESTERN DISTRICT OF WASHINGTON AT TACOMA

 3    _____________________________________________________________

 4                                                                      )
        STATE OF WASHINGTON,                                            )
 5                                                                      )
                                         Plaintiff,                     )
 6                                                                      )   3:17-cv-05690-BHS
        v.                                                              )
 7                                                                      )   Tacoma, Washington
        FRANCISCAN HEALTH SYSTEM                                        )
 8      d/b/a CHI FRANCISCAN HEALTH;                                    )   March 5, 2019
        FRANCISCAN MEDICAL GROUP,                                       )
 9      THE DOCTORS CLINIC, a                                           )   Pretrial
        professional corporation;                                       )   Conference
10      and WESTSOUND ORTHOPAEDICS,                                     )
        P.S.,                                                           )
11                                                                      )
                                         Defendants.                    )
12
      _____________________________________________________________
13
                      VERBATIM REPORT OF PROCEEDINGS
14               BEFORE THE HONORABLE BENJAMIN H. SETTLE
                       UNITED STATES DISTRICT JUDGE
15    _____________________________________________________________

16      For the Plaintiff:                             RENE TOMISSER
                                                       JONATHAN MARK
17                                                     ERICA KOSCHER
                                                       AMY HANSON
18                                                     Assistant Attorneys General

19
        For the Defendant                              HERBERT ALLEN
20      Franciscan Health                              MATTHEW HANS
        System:                                        MITCHELL RAUP
21                                                     JESSICA ANDRADE
                                                       Attorneys at Law
22      For the Defendant
        The Doctors Clinic:                            DOUGLAS ROSS
23                                                     DAVID MAAS
                                                       Attorneys at Law
24

25    P r o c e e d i n g s    s t e n o g r a p h i c a l l y   r e p o r t e d   a n d   t r a n s c r i b e d   w i t h
                                          c o m p u t e r - a i d e d   t e c h n o l o g y




                Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 2 of 31
                                                                                                           2

 1                                                                             MORNING SESSION

 2                                                                             MARCH 5, 2019

 3                THE CLERK:             This is the matter of State of Washington

 4    versus Franciscan Health System, Cause Number CV17-5690-BHS.

 5    Counsel, please make an appearance.

 6                MR. TOMISSER:               Rene Tomisser for the State of

 7    Washington, Office of Attorney General.

 8                MR. MARK:            Jonathan Mark also with the Attorney

 9    General's Office.

10                MS. KOSCHER:              Erica Koscher with the Attorney

11    General's Office, State of Washington.

12                MS. HANSON:              Amy Hanson with the Attorney General's

13    Office for the State of Washington.

14                MR. ROSS:            Good morning.               Douglas Ross for The

15    Doctors Clinic.

16                MR. RAUP:            Mitchell Raup with Polsinelli for

17    Franciscan Health System and WestSound Orthopaedics.

18                MR. HANS:            Matthew Hans with Polsinelli also for

19    Franciscan Health and WestSound Orthopaedics.

20                MR. ALLEN:             Herbert Allen for Franciscan defendants

21    also with Polsinelli.

22                THE COURT:             Good morning, everyone.                       They are having

23    in chambers an over/under as to how many lawyers would be in

24    the courtroom.            I lost.

25         The bench trial, as we know, is to begin in two weeks.



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 3 of 31
                                                                                                               3

 1    The issues have been somewhat narrowed by the Court.                                              Have

 2    the parties conferred and determined what now your best

 3    estimate is as to the length of the trial?

 4                 MR. TOMISSER:               I don't know that we have conferred

 5    about that specifically. We have taken into account the

 6    Court's ruling from last Friday and have cut down the number

 7    of witnesses, deposition excerpts and things like that to

 8    estimate how much time might be saved by going forward in

 9    that posture.

10                 MR. ROSS:            Your Honor, from defendant's point of

11    view, it seems as though there may be a logical way to

12    bifurcate the trial from the ruling the Court issued on

13    Friday.       The Court indicated the question of whether or not

14    Franciscan and The Doctors Clinic are a single entity is

15    dispositive of the Section 1 issue.                               It may make sense for us

16    to try that issue.                 That would greatly narrow the number of

17    witnesses, exhibits, deposition excerpts and the like, after

18    which, if the Court rules it is a single entity, trial is

19    over.      If the Court rules it isn't, we proceed.                                     And the

20    argument would be in the next phase is it per se, is it rule

21    of reason and what is the evidence.                               That is a suggestion

22    that seemed to come from the Judge's ruling.

23         I also recall way back at the beginning of the case when

24    the State first moved for summary judgment, a motion the

25    Court denied, the State indicated the question of whether or



              Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 4 of 31
                                                                                                            4

 1    not the two are a single entity for antitrust purposes is

 2    potentially a dispositive issue.                             It may be a logical way to

 3    shorten the length of the trial.

 4                 THE COURT:             You are right.               The Court is exploring

 5    that, given particularly the fact that we only have four days

 6    before the Court has a criminal trial that is going to

 7    consume the following week. I think the other two criminal

 8    trials are not going to interfere with that.                                       We do have the

 9    one criminal trial.

10                 I do think it is conceivable that the Court could be

11    able to consider the one discrete question.                                      It might not be

12    able to fully have that issue presented within that four

13    days. Do you think four days is doable for the discrete issue

14    of whether it is a single entity, joint venture, so forth?

15                 MR. TOMISSER:               That is probably not quite enough

16    time.      I can inform the Court, the State agrees bifurcation

17    on those grounds is a good idea.                             We would be supportive of

18    that.      We think there is a substantial amount of overlap

19    between the single entity rule issue and the per se rule,

20    that it may make some sense to do those two issues at the

21    same time and get decisions on those before we get into rule

22    of reason.

23         Some of the other considerations, if we have to get into

24    the rule of reason, as Your Honor is aware, we have a lot of

25    information in this case produced by the third-party payers,



              Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 5 of 31
                                                                                                           5

 1    confidential information.                      There is going to be a lot of back

 2    and forth with confidential presentations that would be

 3    saved.     I think it is a good idea to bifurcate.

 4         We would like the Court to consider the rule of reason and

 5    the per se as the two threshold issues.                                  Four days, even

 6    though there is a lot of overlap between those two issues, I

 7    am not sure four days is quite enough.

 8                THE COURT:             That seems to be a reasonable thought

 9    there.

10         What do you say, Mr. Ross, about that, about concluding

11    the per se?

12                MR. ROSS:            If what we are talking about is deciding

13    what the rule of application is, what we had proposed is

14    first we decide whether it is a single entity, that would be

15    the threshold issue.                 The second issue is whether or not to

16    apply the rule of reason or the per se rule without getting

17    into the how the rule is going to be applied should the Court

18    decide it is the rule of reason.

19         I think it is neater if we just do that first issue first.

20    We can then proceed to the trial and put in all the evidence,

21    and the Court can decide if it is rule of reason or per se.

22    There will be evidence that would come in to argue that the

23    rule of reason should apply, that won't come in on the single

24    entity issue.           There will be discussions of whether

25    efficiencies are produced, for example, that would go to



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 6 of 31
                                                                                                            6

 1    whether the rule of reason should apply in the event we are

 2    not a single entity. So there may be additional evidence that

 3    would have to come in.                    It could be shorter and quicker if

 4    the Court did that first issue alone.

 5                 THE COURT:             Given we have only four days and the

 6    benefit of then having a hiatus for the Court to consider

 7    that issue, although I might say that if it ends up being a

 8    close question on the single entity, the Court may wish to

 9    not render a decision on that and proceed to take the rest of

10    the case on the per se and rule of reason in order to have a

11    decision that if either or both parties seek to review it at

12    the circuit, that the case can be resolved sooner completely.

13    That is in my mind.

14         If I think that it is a close question, I may defer on it

15    just so the whole of the record can be developed in this

16    case.      The parties have worked hard.                            I don't want to see --

17    if the Court were to find for the defendants on the single

18    entity, I wouldn't want to see all this go up to the circuit

19    and have the circuit disagree with me and then we have to

20    litigate.         That is my thinking, at least at this point, on

21    that.      I do think we can benefit from separating the issues.

22         I will talk more about the confidentiality order after a

23    bit here.

24         I have reviewed the parties' motions to exclude the

25    experts.        I am going to address those now.



              Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 7 of 31
                                                                                                                  7

 1         The plaintiff moved to exclude the reports and testimony

 2    of three of the defendants' experts.                               Defendants have moved

 3    to exclude testimony or portions of testimony of four of the

 4    plaintiff's.           Generally, reports themselves are not admitted,

 5    of course, as evidence unless excerpts are used for

 6    impeachment purposes.

 7         Before addressing individual motions, I will make some

 8    general comments here.

 9         This case, as we all know, presents some very substantial

10    and complex questions of fact and law.                                 As a preliminary

11    matter, because this will be a bench trial, it will have some

12    influence on how the Court will proceed on the matters of

13    initially qualifying experts and ultimately on its rulings

14    regarding the scope or limits of a particular expert's

15    testimony.

16         The Court recognizes that Daubert and Rule 702 still apply

17    in a bench trial.               The Court will require that any witness

18    who is presented for testimony by a party will first be

19    vetted for their qualifications in the relevant field to

20    which his testimony is expected and whether his methods and

21    applied principles are reliable.

22         Secondly, assuming a witness qualifies, the Court will

23    take up objections as to specific areas of testimony.                                                This

24    procedure will occur while the trial is in progress and

25    therefore the Court will not need separate Daubert hearings



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 8 of 31
                                                                                                              8

 1    in advance of trial.

 2         Much of what both parties regard in their motions as

 3    disqualifiers of particular witnesses goes to the reliability

 4    of the methods used in the development of data and reports.

 5    These disqualifier concerns would typically be raised by

 6    objections during trial testimony.                             In most cases, the Court

 7    will likely overrule the objection and take testimony with

 8    the concerns being addressed through vigorous

 9    cross-examination.

10         Another common theme in the parties' motion is the concern

11    that a witness should not be allowed to usurp the role of

12    trier of fact which, of course, in this case is the Court,

13    nor allow a witness to express an opinion on a question of

14    law.    Both parties have cited to prior rulings of the Court

15    concerning these issues.

16         With regard to the latter, the parties understand that the

17    Court will not admit testimony on a question of law.                                             Even

18    so, the Court will expect to hear from the experts in their

19    field giving testimony regarding the legal framework and

20    principles that govern the issues for which their opinions

21    were developed.             Then experts will refer and discuss facts

22    that are relevant to a particular legal principle or

23    framework.         In many ways, the Court regards expert testimony,

24    especially in a bench trial, as something like a tutorial

25    really, one that is tested by cross-examination through the



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 9 of 31
                                                                                                           9

 1    testimony of experts of opposing opinions.

 2         Although the Court will not now exclude or limit testimony

 3    of any identified expert of either party for the reasons I

 4    have already stated, I will make some observations and

 5    comments about each such proposed expert.                                   I begin with the

 6    defendants' experts that plaintiff has moved to exclude in

 7    whole or part.

 8         Dr. Lawrence Wu.                Plaintiff moved to exclude portions of

 9    testimony of Dr. Lawrence Wu on six subjects.                                       First,

10    plaintiff objects to the methods and means Dr. Wu employed to

11    gather data and form his opinions.                             The fact that these

12    interviews were both conducted in the context of ongoing

13    litigation and ex parte renders the results as being less

14    reliable than these interviews would have been had they been

15    conducted before the transaction was entered into.

16    Nonetheless, the Court will likely admit Dr. Wu's testimony

17    concerning the content of these interviews, but the Court

18    will be more interested in the live testimony of physicians

19    and less weight will be given to the statements made during

20    the less formal and less reliable interview environment.

21         While the plaintiff makes a valid argument that, contrary

22    to the defendants' assertion, it was not reasonable to take

23    the depositions of 54 physicians, plaintiffs could have taken

24    a few to test the interview method and results.                                        In any

25    event, before hearing these results, the Court will have to



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 10 of 31
                                                                                                           10

 1     hear more about the manner and method of seeking answers in

 2     such a manner that the answers are not suggestive of the

 3     question or are otherwise designed to obtain the desired

 4     answer.

 5         Secondly, plaintiff contends that Dr. Wu did not use the

 6     two-stage method in analyzing competition among healthcare

 7     providers.        While this is a recognized and accepted method,

 8     the parties' experts appear to disagree as to its application

 9     to the facts in this case.                     The Court is unable to assess the

10     disagreement without more, which will be better determined at

11     trial with the explanation of Dr. Wu's view of Kaiser's

12     presence in the marketplace, and to what extent it represents

13     a competitor for payers and patients.

14         Thirdly, plaintiff asserts Dr. Wu's opinion that

15     prospective patients in Kitsap Peninsula and Bainbridge

16     Island in significant numbers is not supported by reliable

17     data to which defendants respond that it is an undisputed

18     fact that two-thirds of these orthopedic patients travel from

19     Seattle to Tacoma for care and cite to Dr. Wu opining that

20     one possible reason is the perceived quality of physician

21     services is higher in Seattle.

22         The Court will look closely at the method and data

23     collection process Dr. Wu used or relied upon before this

24     evidence will be considered.

25         Similarly, plaintiff challenges Dr. Wu's basis for his



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 11 of 31
                                                                                                           11

 1     opinions regarding the expansion of the delivery of

 2     healthcare services by increasing Franciscan's referral base.

 3     Similarly, defendants here fail to provide the details of the

 4     data and methods upon which defendants base this opinion or

 5     whether the opinion is based upon experience of other systems

 6     in similar markets. Dr. Wu's opinion on this subject will

 7     also be closely scrutinized.

 8         Next, plaintiff objects to Dr. Wu expressing a legal

 9     principle that healthcare firms with less than 30 percent

10     market share warrant no deeper inquiry.                                 This appears to be a

11     legal principle the Court does not need assistance from an

12     expert to apply if accurate and appropriate to this case.

13     What may be relevant to this end is whether this exists in

14     the case data reflecting the market share of the pertinent

15     healthcare providers in the KP/BI, which is what we all

16     understand are the initials for the Kitsap Peninsula and

17     Bainbridge Island area.

18         Finally, plaintiff seeks to exclude any opinion of Dr. Wu

19     that relies on excluded testimony of Mr. Henske or

20     Mr. Kennedy.          The outcome of this motion will have to await

21     the circumstances upon which it may arise during trial and as

22     more thoroughly discussed in connection with motions to

23     exclude testimony of Mr. Kennedy and Mr. Henske.

24         With regard to Kevin M. Kennedy, plaintiff has moved to

25     exclude that report and opinion.                           The Court has already



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 12 of 31
                                                                                                           12

 1     indicated in its summary judgment motion it was not

 2     considering his single entity conclusion.                                  While the Court

 3     renders that limitation in connection with an ultimate

 4     question of law that the Court will have to decide, the

 5     Court, by that ruling, did not preclude hearing any testimony

 6     at all.     Instead, if the defendants call him to testify, they

 7     will have to qualify him as an expert in the matters about

 8     which he is expected to testify.

 9         In making the decision of whether the TDC and the

10     Franciscan group are a single entity for the purpose of

11     analysis of whether the Sherman Act applies, it may be

12     Mr. Kennedy will be able to assist the Court in understanding

13     forms of physician/hospital relationships in the market and

14     their respective characteristics as well as the factual

15     characteristics of the Franciscan/TDC relationship.

16         Similarly, before he can render an opinion regarding

17     gained efficiencies in the delivery of healthcare obtained

18     through the implementation of the transaction between the TDC

19     and Franciscan, a foundation will have to be established that

20     his background, experience and training, as well as his

21     gathering of facts and data in the KP/BI market, can qualify

22     him to offer such an opinion.

23         Additionally, whether the framework Mr. Kennedy utilized

24     to examine the degree of integration of healthcare firms is

25     one accepted in the healthcare industry or is otherwise



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 13 of 31
                                                                                                                 13

 1     reliable is a matter left for determination when and if

 2     Mr. Kennedy is presented on this subject.

 3         With regard to whether Statement 8 is relevant or useful,

 4     the Court will have to determine after hearing any expert

 5     qualified by either party as to the applicability of that

 6     provision in evaluating the issue of "efficiency-enhancing

 7     integration."          Whether Mr. Kennedy's analysis of, and opinion

 8     about, the Franciscan/TDC transaction will be accepted

 9     testimony must again wait until and unless a foundation is

10     laid and the Court hears from the parties as to the factual

11     basis for and the reliability of the opinions offered through

12     Mr. Kennedy.          For similar reasons, the Court defers ruling on

13     the question of whether he will be permitted to give

14     testimony on improved quality in the delivery of healthcare

15     after the agreement was implemented.

16         Plaintiff moved to exclude the entire testimony of

17     Leonard Henske.            The Court previously granted summary

18     judgment to plaintiff that precludes TDC's affirmative

19     defense to the alleged Sherman Act of failing firm.                                           Yet, the

20     defendants assert the need to still produce testimony through

21     Mr. Henske that under the rule of reason analysis that

22     focuses on the net effect of merger on the relevant market,

23     the two defendant entities were weakened competitors.                                               The

24     plaintiff asserts that his testimony is unreliable because he

25     uses his own framework for determining the strength and



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 14 of 31
                                                                                                           14

 1     viability of the firms if the transaction had not been

 2     entered into.          While plaintiff appears to have accurately

 3     pointed out Mr. Henske did not apply the standard framework

 4     for failing companies of the Horizontal Merger Guidelines, he

 5     does purport to use a framework that has unique application

 6     to physician-owned medical practices.                               The Court is unable to

 7     conclude upon the submissions as to whether his framework is

 8     accepted and reliable.                  It is certainly possible that in the

 9     right set of facts the Court can find a healthcare practice

10     owned by the providers can be failing even though its assets

11     exceed liabilities if with a reasonable degree of certainty

12     the practice would, over some predictable and obviously short

13     period of time, lose its physicians to firms outside the

14     physician's current market.                      Yet there are a lot of

15     evidentiary hurdles that would have to be overcome before

16     such an opinion would be heard, let alone accepted.

17         As to methods of data gathering as to physician

18     interviews, this issue has already been discussed and

19     addressed in the discussion of Dr. Wu's expert testimony.

20     The Court is not now prepared to reject Mr. Henske or his

21     opinions.

22         Moving to defendant's motion to exclude.                                     The first

23     concerns Dr. J. Gregory Eastman.                           Defendants move to exclude

24     his testimony asserting he lacks qualifications to opine on

25     the economics of the TDC and WSO because he had no



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 15 of 31
                                                                                                           15

 1     specialized knowledge of the operators healthcare providers

 2     or how they compensate their physicians and he has no

 3     knowledge about the Kitsap region and market dynamics in that

 4     region of physician and healthcare systems.                                    In particular,

 5     defendants allege he has never before considered the

 6     financial viability of a physician's group, let alone a

 7     primary care group or group of orthopedists.                                     It is further

 8     argued that he is not familiar with the Kitsap market as to

 9     opine as to alternatives to the transactions that are the

10     subject of this litigation.

11         Defendants also allege that he lacks qualifications to

12     express an opinion about the likelihood that physicians would

13     leave the market and that he relies on other expert data and

14     express legal conclusions.                     Plaintiff responds to all this

15     that Dr. Eastman has exemplary credentials in the field of

16     antitrust and, as argued by defendants in response to

17     plaintiff's motions to exclude, most of the defendants'

18     objections are matters for cross-examination.

19         It is conceivable the plaintiff will not be able to

20     qualify Dr. Eastman as an expert in the financial field of

21     the delivery of primary and orthopedic healthcare in the

22     relevant market, but the Court is unable to make a

23     determination without plaintiff laying a more thorough

24     foundation for his opinions.                       The Court, of course, will not,

25     as previously stated, receive legal conclusions from this or



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 16 of 31
                                                                                                           16

 1     any other witness.               However, at least some of his proposed

 2     opinions are better characterized as factual opinions.

 3         With regard to Dr. Cory Capps, which defendants move to

 4     exclude, essentially there are two bases for the motion.

 5     Defense contends that Dr. Capps' analysis is unreliable

 6     because he did not properly consider an alternate theory to

 7     explain the pricing increase in primary and orthopedic care

 8     in the Kitsap region.                 Specifically, he did not account for

 9     the effects of vertical integration and relied on horizontal

10     overlap only.          Plaintiff asserts that Dr. Capps, in his

11     co-authored study finding that vertical integration increases

12     healthcare pricing, included controls for any effects caused

13     by an increase in the horizontal concentration of physicians.

14         Plaintiff further asserts the effects of vertical

15     integration on pricing is in addition to the result of

16     decreased horizontal competition.                           In short, Dr. Capps

17     concluded that horizontal elimination of competition and not

18     vertical integration was the most substantial cause of the

19     price increases.

20         The defense, in response, says if both phenomenon are

21     present, then Dr. Capps is engaging in speculation as to what

22     amount is attributable to the decrease in horizontal

23     competition.

24         If I understand the plaintiff's position, the entire

25     increase is attributable to the alleged illegal transactions,



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 17 of 31
                                                                                                           17

 1     because had the transaction not been entered into in the

 2     first place, none of the increases would have occurred.

 3         The second basis is Dr. Capps is alleged to lack an

 4     understanding of the Washington Network Adequacy Regulations

 5     as they relate to identifying markets for scrutiny on the

 6     issue of the presence of competition.

 7         Defense argues that because of his lack of familiarity, he

 8     has defined the relevant market too narrowly.                                      Yet plaintiff

 9     contends he did not rely on these regulations, but on the

10     well-accepted hypothetical monopolists/SSNIP test.

11         Once again, these are issues to be sorted out during

12     trial.    At this time, the Court cannot rule that the methods

13     used in the analysis are fatally flawed and a determination

14     of whether some or all of Dr. Capps' testimony should be

15     disregarded will have to be deferred until then.

16         Moving to Dr. Lawton R. Burns, the motion to exclude his

17     testimony.        Dr. Burns is presented as an expert in healthcare

18     integration and is familiar with the application of Statement

19     8 as used by the Department of Justice in enforcing antitrust

20     laws in the healthcare industry. He will, if permitted to

21     testify, opine as to how the transactions here do not result

22     in clinical or economic integration.

23         While the Court will not receive testimony from any

24     witness as to legal conclusions as to whether the

25     relationship between TDC and FMG is or is not one of



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 18 of 31
                                                                                                           18

 1     principal-agent or that the resulting relationship

 2     constitutes for antitrust purposes a single entity, the Court

 3     must again, however, defer ruling on what testimony the Court

 4     will hear from Dr. Burns in explaining how enforcement

 5     agencies conduct their analyses on these subjects.                                          It is

 6     likely that the Court will permit testimony concerning his

 7     review of the discovery in this case and to what extent he

 8     found evidence or lack thereof.                          For example, physician

 9     report cards, clinic performance criteria, physician

10     training, among others.                   Of course, the defense will have an

11     opportunity to elicit through cross-examination and other

12     witnesses the presence of such evidence.                                 This is the type of

13     expert testimony that might be helpful to the trier of fact.

14         Once again, because this is a bench trial, the Court may

15     give a little more latitude in taking testimony from

16     acknowledged experts in their field to outline applicable and

17     accepted frameworks when analyzing business relationships in

18     the field of healthcare.                    An expert in giving testimony that

19     provides analysis in a trial is to refrain from offering

20     opinions on what the ultimate legal conclusions the Court

21     should draw.          Even so, it needs to be recognized that experts

22     in the antitrust regulatory and enforcement field are in many

23     ways virtually an extension of the lawyers for a particular

24     side assisting the Court in establishing the proper, if not

25     sometimes competing, legal frameworks for analyzing the



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 19 of 31
                                                                                                           19

 1     issues that are before the Court.

 2         Dr. Daniel Kessler.                   Defendants again are moving to

 3     exclude his testimony on two primary bases.                                    First, defendant

 4     asserts that plaintiff is attempting to insert a new

 5     unapplied legal theory of establishing an antitrust

 6     violation, that is the competition was weakened through

 7     vertical integration.

 8         Plaintiff responds that the transactions' anticompetitive

 9     effects of the horizontal agreements included the

10     intertwining of the vertical relationship centered on the CHI

11     Franciscan's ownership of Harrison Medical Center.                                          It is

12     unclear to what extent this relationship and evidence of

13     effects on the hospitals after the transaction had on the

14     weakening of competition and pricing.

15         I am interested in what opportunities the defendants did

16     have to rebut this opinion, which it asserts was first

17     revealed in the Kessler report.

18                MR. ROSS:            That was the first assertion of it, Your

19     Honor, from the beginning of the plaintiff's claim in the

20     case, was that the horizontal aggregation of adult primary

21     care physicians at TDC and Franciscan Medical Group was

22     anticompetitive and that the horizontal aggregation of

23     orthopedic physicians at TDC and the Franciscan Medical Group

24     and WSO was anticompetitive.                       Those are horizontal claims.

25         The government, federal government, in all of its mergers



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 20 of 31
                                                                                                           20

 1     has only brought horizontal claims.                             A case I think many of

 2     us look to for some analogies to this case is the St. Luke's

 3     case in Boise. It was brought by the federal government

 4     purely as a horizontal case.                       The plaintiff in that case,

 5     St. Alphonsus, the other rival system in town, did bring an

 6     explicitly vertical case, which the court chose not to take

 7     up at trial.          It was explicitly acknowledged, and the markets

 8     affected, which were hospital markets, not physician markets,

 9     were explicitly identified by the plaintiff, St. Alphonsus,

10     in that case.          We had no similar identification of a vertical

11     theory in this complaint, in any of the motions, at any time

12     until we took Dr. Kessler's deposition, which was literally

13     at the end of discovery.

14                MR. TOMISSER:               From plaintiff's side of this, as

15     counsel acknowledged, they did have Dr. Kessler's report, all

16     the underlying data and the opportunity for seven hours of

17     deposition, which they took advantage of and which explained

18     the basis of the opinion.

19         The State here has alleged certainly horizontal restraints

20     of trade.       It is not as simple as simply two separate

21     horizontal players in the market.                           The effect of that

22     horizontal relationship is necessarily intertwined with

23     FMG's -- Franciscan Medical Group's relationship with

24     Franciscan Health System and Harrison Hospital, and the

25     relationships that are required then to impact that



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 21 of 31
                                                                                                           21

 1     transaction with TDC in terms of whether referrals go,

 2     requirements for what TDC gave up in that transaction simply

 3     can't be separated without that understanding that there was,

 4     in fact, an impact with Harrison Medical Center through FMG

 5     in this transaction.                It is impossible to really understand

 6     how this transaction happened in terms of what were the

 7     benefits of the arguments for the two parties without

 8     considering that impact with the hospital in this case.

 9                THE COURT:             I am primarily concerned about the

10     prejudice here.            Of course, his deposition was to be taken.

11     The plaintiff's argument here is that these are effects, this

12     is not an independent theory of liability.                                   So I am curious

13     as to -- this was not anticipated until you saw the Kessler

14     report, but do you have among your experts someone who can

15     deal with and address the issue?

16                MR. ROSS:            Your Honor, on the question of whether it

17     is an independent basis of liability, the claim in the case

18     is that the transaction between FMG and The Doctors Clinic

19     had an anticompetitive effect in two markets, two physician

20     markets: adult primary care and orthopedics.                                     That is it.

21         Mr. Tomisser is now talking about effects in the hospital

22     market where Harrison Medical Center competes with hospitals

23     in Tacoma and Seattle.                  That is what the vertical theory

24     would have to show.               It would have to allege that by

25     foreclosing doctor referrals that might have gone to



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 22 of 31
                                                                                                                22

 1     MultiCare or Swedish, there was an impact on hospital

 2     competition.          That is the vertical theory.                           No such claim has

 3     been ever made, and Dr. Kessler, other than talking about it

 4     as a theoretical matter, he has done a lot of writing in the

 5     area, there is no -- he had no quantification of the effect,

 6     he had no separation of the vertical from the horizontal.

 7         To the Court's question, we have an economist who could

 8     talk about vertical versus horizontal effects.                                       We have not

 9     prepared somebody to get into the true vertical effects,

10     which would be at the hospital level, and testify to that.

11         Frankly, Your Honor, other than alleging that there are

12     vertical effects, I don't believe that the plaintiff's expert

13     has done any analysis like this either, because the vertical

14     effects, again, would be felt in a completely separate market

15     where hospitals compete, maybe where ambulatory surgery

16     centers compete, or in some other products than the two which

17     are at issue here.

18         Plaintiffs have not claimed, and I didn't hear

19     Mr. Tomisser say, that there are somehow vertical effects on

20     adult PCPs and orthopods that we ought take into account.

21     The effects in those two markets are simple, straightforward

22     theoretical effects which either occurred or didn't occur,

23     that we can try in a routine horizontal case.                                      Adding the

24     vertical overlay confuses things.

25                MR. TOMISSER:               Two quick points, Your Honor.                                Counsel



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 23 of 31
                                                                                                                     23

 1     reminded me, in fact, vertical price increases were

 2     identified in the plaintiff's complaint in this case, that

 3     the transaction caused a vertical pricing increase due to

 4     referrals having to go through Harrison.                                   I do think the

 5     defendant, part of the argument, should we get to the rule of

 6     reason, there are vertical efficiencies that have arisen as a

 7     result of the transaction.                       The vertical effects I think are

 8     certainly in play in this case.

 9                  THE COURT:             The Court is going to reserve ruling on

10     this.      Again, it is a bench trial.                          I have the luxury of

11     being able to further ponder on this issue.

12         With regard to the second issue of the effects that

13     horizontal restraints will have on the future pricing of

14     primary and orthopedic healthcare in the relevant market, it

15     appears to me this may be redundant to Dr. Capps' testimony,

16     and especially so because he apparently relies to some degree

17     upon Dr. Capps' research and findings in connection with this

18     case.      By the way, I would say experts routinely rely on the

19     work and opinions of other experts, and that is quite

20     permissible.            Here, without ruling, it appears that

21     Dr. Kessler is best reserved for rebuttal even if some of his

22     testimony is not tethered to Dr. Capps' report.                                         Local Rule

23     43(j) limits a party from calling more than one expert on the

24     same subject unless otherwise permitted by the Court.                                                 While

25     that rule is simple in its statement, it is more difficult to



               Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 24 of 31
                                                                                                                 24

 1     implement because often there are nuanced but real

 2     differences in the subject of two experts in the same field

 3     who bring slightly different information to their analyses.

 4     However, if Dr. Capps is the primary witness in this area,

 5     you might want to call him first as to not risk losing his

 6     testimony as redundant to Dr. Kessler who might be held as a

 7     rebuttal witness.              Again, if and when Dr. Kessler or any

 8     other expert is believed to be offering a legal conclusion, I

 9     anticipate I will hear an objection and I can rule.                                           But the

10     plaintiff has cited to a useful statement when citing to the

11     Primiano case which I endorse, and that says, "Economists

12     inform the court's antitrust analysis by identifying and

13     explaining the relevant facts that are observable and by

14     making forecasts, on a more probable than not basis, on what

15     accepted economic research predicts will happen as a result

16     of the challenged agreements."

17         I have also preliminarily reviewed the motions in limine.

18     There has not yet been a response.                            They are not due.                     The

19     motions were filed last Wednesday.                            Responses are due on

20     March 11th, and a noting date on the Ides of March.

21         So for the benefit of the parties, I would like to set up

22     a telephone hearing for March 13th at 2:30 to give you

23     direction on these motions rather than wait for that more

24     ominous date of March 15th, and give the parties as much

25     opportunity in advance of their preparation of trial to know



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 25 of 31
                                                                                                                 25

 1     the Court's ruling on those. Don't be surprised if there

 2     aren't several rulings deferred until trial.                                     I will try to

 3     give you some direction and help on that.

 4         Some housekeeping issues with regard to the trial.                                              The

 5     trial day begins at 9:00, completes at 4:30.                                     There is a noon

 6     recess for an hour and a half, 12:00 to 1:30.                                      The morning

 7     break is -- tends to be around 10:30 for 15 minutes, and

 8     again an afternoon break at 3:00 for 15 minutes.

 9         I do expect each party to inform the other on the eve of

10     each trial day the expected witnesses to be called and the

11     expected exhibits to be introduced through each witness.

12         I would like to see restraint on the number of witnesses

13     and exhibits to be submitted.                        The pretrial order is

14     voluminous in its listing of witnesses and exhibits.

15         With regard to the exhibits, I discourage objections based

16     upon authenticity when there really is no doubt about whether

17     the document is what it purports to be.                                 Similarly,

18     objections under 402 or 403 are to be made judiciously.

19     Again, this is a bench trial.                        The Court does not want the

20     flow of evidence interrupted by a series of objections.

21         I have a small strike zone on leading questions.                                           By that,

22     what I mean is I won't sustain an objection when the lawyer

23     is simply setting a foundation or is obviously just

24     attempting to move the testimony along.                                 I find that

25     experienced trial lawyers know when a leading question should



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 26 of 31
                                                                                                           26

 1     be objected to because it truly is just the lawyer

 2     testifying.

 3         You will get a better flavor of the Court's strike zone, I

 4     guess, as we move through the trial as you test me on these

 5     things.     I thought I would give you a little heads up that

 6     that is sort of how I want to proceed.                                This is particularly

 7     true, again, since this is a bench trial.

 8         I reviewed and entered the order on the use of

 9     confidential information at trial.                            I am hoping and trusting

10     that the protocol will be efficient.                              I understand the need

11     to close the court will come up -- the need to close the

12     courtroom.        I think it would be best, as I think it was

13     suggested, that you do this at the beginning or end of

14     testimony, and seems to me that we should have

15     cross-examination, in other words, interrupt direct

16     examination if we are dealing in an area that needs to be

17     closed, that we proceed with the cross-examination and those

18     discreet issues that are being covered excluding the public.

19         We won't have a need for the large screen.                                      So lots of

20     this can be accomplished -- I don't think the gallery is

21     going to be able to read your screens.                                So when we are

22     dealing with particularly sensitive confidential information

23     in a document and careful examination of a witness, so that

24     we don't get into that, I am hoping it can -- we won't need a

25     lot of closing of the courtroom.



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 27 of 31
                                                                                                                  27

 1         Does that make sense?

 2                MR. RAUP:            Yes, Your Honor.

 3                THE COURT: I have done a lot of talking.                                      I will ask

 4     if there are some questions or further comment here?

 5                MR. ROSS:            While the State is talking, if I may, with

 6     regard to Phase 1 of the trial, it sounds as though the

 7     logical way to proceed would be with respect to the issue the

 8     Court has identified we are going to try.                                  Obviously we would

 9     introduce witnesses and exhibits to that issue.                                       Opening

10     statements would be directed to that issue.                                    If the Court

11     goes forward with Phase 2, will we have separate opening?

12     That makes sense.

13                THE COURT:             Absolutely.

14                MR. ROSS:            Great deal of different evidence that

15     would come in.           It also means that Phase 1 relevance

16     objections may be in order if, for example, the State would

17     try to introduce evidence -- and I am sure they won't -- on

18     what the effect of the arrangement is.                                That might be

19     challenged as not -- as not relevant because it doesn't go to

20     whether it is a single entity.                         I could imagine exhibits to

21     which we didn't object in the pretrial might be

22     objectionable -- or testimony might be -- in Phase 1.                                               Just

23     thinking that through.                  Does that sound logical?

24                THE COURT:             It may come up.                The Court will deal with

25     it as it is presented.                  The Court will know what is relevant



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 28 of 31
                                                                                                             28

 1     to the issue of single entity and what is not.                                         If I get it

 2     wrong, I am not the last -- I don't have the last say in the

 3     case.

 4                  MR. TOMISSER:               Couple points of clarification.

 5     Looking at the bifurcation, one of the things the Court still

 6     needs to consider, including the per se analysis is part of

 7     that because there is a great deal of overlap.                                         We may also

 8     have an issue with witness scheduling if the per se rule is

 9     not included in the first with Professor Burns.

10                  THE COURT:             Will next Wednesday the 13th set for the

11     motions in limine be soon enough for the Court to indicate to

12     you whether we are going to also proceed with per se?

13                  MR. TOMISSER:               Yes.

14                  THE COURT:             Is that sufficient for your scheduling?

15                  MR. TOMISSER:               Yes.

16                  MR. ROSS:            Just as a matter of clarification, when

17     they say "per se," you repeated it, I guess I would take much

18     more comfort if the issue were phrased "whether the rule of

19     reason or per se rule would apply in the event that there

20     isn't a single entity." That is my understanding of what the

21     State is proposing and what Your Honor is saying.                                           Is that

22     correct?

23                  MR. TOMISSER:               That is correct.

24                  THE COURT:             I understand.

25         Other questions?



               Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 29 of 31
                                                                                                            29

 1                MR. MAAS:            This is David Maas for The Doctors Clinic.

 2     I have a question related to the logistics of the two-phase

 3     trial in light of our client's substantial number of

 4     potential physician witnesses.                         We would principally only

 5     testify in the second phase if it were to occur.                                        As you can

 6     imagine, particularly orthopedic surgeons right now are

 7     looking to schedule patients for procedures during what might

 8     be a time of trial testimony, if we were to proceed

 9     immediately after Phase 1 into Phase 2.

10                THE COURT:             It won't be immediately because we have

11     at least one -- I think only one criminal trial that

12     certainly is going to interfere with it.                                 It is something for

13     us to try and work with Gretchen to look where, assuming

14     Phase 2 is necessary, to work it out.                               I am thinking it could

15     be as much as a month delay before we take up Phase 2.

16                MR. MAAS:            If I am clear, we finish Phase 1, we have

17     as much as a month before Phase 2 would begin?                                       If our

18     surgeons wanted to schedule for the first week of April right

19     now, that is not likely to be the beginning of Phase 2?

20                THE COURT:             I don't think so. More likely the middle

21     of April is what we are going to shoot for.                                    The Court has a

22     calendar to try to work this in.                           We don't know exactly when

23     criminal trials are going to go out often until the week

24     before or so.          We will try to, and it would be my goal if we

25     proceed to the second phase, that we will be able to have



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 30 of 31
                                                                                                            30

 1     this case completed in early May.

 2                MR. MAAS:            Thank you, Your Honor.

 3                MR. RAUP:            Your Honor, one thing that would be

 4     helpful to the parties, I think, would be to have revised

 5     witness lists and exhibit lists that apply only to Phase 1 so

 6     we know what the case is we are expecting to answer.

 7                THE COURT:             That is a very good suggestion.                              That can

 8     be accomplished, I take it.                      That will help the Court and

 9     help the parties, too.

10         All right.           If nothing else, we will talk next week on the

11     13th at 2:30.

12                                               (Recessed.)

13

14

15

16

17

18

19

20

21

22

23

24

25



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
     Case 3:17-cv-05690-BHS Document 279 Filed 03/25/19 Page 31 of 31
                                                                                                           31

 1

 2                                       C E R T I F I C A T E

 3

 4

 5         I certify that the foregoing is a correct transcript from

 6     the record of proceedings in the above-entitled matter.

 7

 8

 9

10     /s/ Angela Nicolavo

11     ANGELA NICOLAVO
       COURT REPORTER
12

13

14

15

16

17

18

19

20

21

22

23

24

25



             Angela Nicolavo - RMR, CRR - Federal Court Reporter - 1717 Pacific Avenue - Tacoma WA 98402
